DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/12/2021 has been entered.
Status of Previous Rejections
The rejections of Claim(s) 1-3, 7, 11, 13, 15, 20-21, 30 and 36-38 under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (Materials Transactions, Vol 52, No. 12 (2011) Page 2254-2257, hereinafter “Zhang”) have been withdrawn in view of the amendments.
The rejections of Claim(s) 1-3, 7, 11, 13, 15, 20-22, 24-25, 30 and 37-38 under 35 U.S.C. 102(a)(2) as being anticipated by Yoshizawa (Materials Science and Engineering A, Vol 449-451 (2007) Page 480-484, hereinafter “Yoshizawa”) have been withdrawn in view of the amendment.
The rejections of Claims 12, 22, 24-25, 44 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Materials Transactions, Vol 52, No. 12 (2011) Page 2254-2257, hereinafter “Zhang”), as applied to claim 1 above, and further in view 
The rejections of Claims 12, 44 and 48 under 35 U.S.C. 103 as being unpatentable over Yoshizawa (Materials Science and Engineering A, Vol 449-451 (2007) Page 480-484, hereinafter “Yoshizawa”), as applied to claim 1 above, and further in view of US’010 (US 2010/0230010, hereinafter “US’010”) have been withdrawn in view of the amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 2, 13, 15, 20-22, 24-25, 30, 36-38, 44, 48 and 94-98 are rejected under 35 U.S.C. 103 as being unpatentable over by Sakuma (US2013/0248754, hereinafter “Sakuma”).
Regarding claims 2, 13, 15, 20-22, 24-25, 37, 44 and 48, Sakuma teaches a nanocrystalline metal alloy containing 13-20 at% R, 4-20 at% B, 0-3 at% M (M is at least one selecting from the group consisting of Mg, Ga, Cr, Au etc.) and the balance is Fe ([0042] to [0073]), which meets the composition limitations recited in claims 2, 13, 15, 21-22, 24-25, 44 and 48. Sakuma discloses that the density of the sintered magnet is 98% ([0114]; [0170]), which meets the density limitation recited in claim 2. Sakuma discloses that the magnet contains main phase and grain boundary phase ([0051]; [0156]), which meets the dual phase limitation recited in claim 20.
Regarding claim 30, Sakuma discloses that the magnet has grain size of 300 nm or less and discloses an example than has grain size of 100 nm ([061]; [0138]; claim 7), which meets the recited limitation in claim 30.
Regarding claim 36, Sakuma discloses that the sintered compact has a density of 98% ([0114]; [0170]), which is close to the recited limitation in claim 36. Thus, the recited claim 36 is obvious over Sakuma. See MPEP 2144.05 I.
Regarding claim 38, Sakuma does not explicitly disclose the limitation recited in claim 38. However, in view of the fact that Sakuma teaches an alloy that meet the composition and structure limitation recited in claim 2, one of ordinary skill in the art would expect that the sintered compact of Sakuma to meet the volume change as recited in claim 38. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.
Regarding claims 94-95 and 98, Sakuma discloses an example that contains 77at% Fe ([0100]; [0156]), which meets the limitations recited in claims 94-95 and 98.
Regarding claims 96-97, Sakuma discloses that Mg may be present at 0.05-0.5 at% ([0084]), which overlaps the recited amount in claim 96 and therefore the recited Mg amount in claim 96 is obvious over claim 96. See MPEP 2144.05 I.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over by Sakuma (US2013/0248754, hereinafter “Sakuma”), as applied to claim 2 above, and further in view of Miyoshi (US 2012/0021221, hereinafter “Miyoshi”).
Regarding claim 36, Sakuma does not disclose that the density is at least 99%. Miyoshi teaches an RTB magnet (Abstract). Miyoshi discloses high-density full-dense magnet can exhibit high magnetic properties and that the magnet has high mechanical strength and high corrosion resistance ([0144]). Thus, it would be obvious to one of ordinary skill in the art to make a high density magnet as taught by Miyoshi in the process of making the magnet of Sakuma in order to make a magnet having high magnetic properties, high mechanical strength and high corrosion resistance as disclosed by Miyoshi. Miyoshi discloses examples (See Table 9) that meet the density limitation recited in claim 36.


Response to Arguments
Applicant’s arguments dated 3/12/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/XIAOWEI SU/Primary Examiner, Art Unit 1733